Citation Nr: 0829561	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  07-17 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an earlier effective date earlier than May 
4, 2005 for service connection for status post radical 
prostatectomy.

2.  Entitlement to an earlier effective date earlier than May 
4, 2005 for service connection for erectile dysfunction and 
special monthly compensation.

3.  Entitlement to an earlier effective date earlier than May 
4, 2005 for service connection for post traumatic stress 
disorder with depressive disorder not otherwise specified.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island. 

A hearing was held before the undersigned Veterans' Law Judge 
in May 2008 and a transcript of this hearing is of record.  


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for status post radical prostatectomy was not received prior 
to May 4, 2005.  

2.  The veteran's claim for entitlement to service connection 
for erectile dysfunction was not received prior to May 4, 
2005.

3.  The veteran's claim for entitlement to service connection 
for post traumatic stress disorder, with depressive disorder 
not otherwise specified was not received prior to May 4, 
2005.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to an earlier effective date 
for service connection for status post radical prostatectomy 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2007).

2.  The criteria for entitlement to an earlier effective date 
for service connection for erectile dysfunction and special 
monthly compensation have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2007).

3.  The criteria for entitlement to an earlier effective date 
for service connection for post traumatic stress disorder 
with depressive disorder not otherwise specified.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The effective date of a grant of service connection is 
governed by 38 U.S.C.A.  § 5110 as implemented by 38 C.F.R. § 
3.400.  38 U.S.C.A. § 5110(a) states, "unless specifically 
provided otherwise in this chapter, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(b)(1) states that "the effective date of 
an award of disability compensation to a veteran shall be the 
day following the date of the veteran's discharge or release 
if application therefore is received within one year from 
such date of discharge or release."

The regulation implementing 38 U.S.C.A. § 5110 provides that 
the effective date of an evaluation and award of compensation 
based on direct service connection shall be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year of separation from 
active service; otherwise it shall be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(i)(2) (2007).

Similarly, the effective date of an evaluation and award of 
compensation based on presumptive service connection, by 
application of 38 C.F.R. § 3.307 and §3.309, shall be the 
date entitlement arose, if the claim is received within one 
year of separation from active duty; otherwise it shall be 
the date of receipt of the claim, or date entitlement arose, 
whichever is later.  C.F.R. § 3.400(b)(2)(ii) (2007).

The effective date of a final claim, reopened based on 
submission of new and material evidence, where that evidence 
is other than service department records, will be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(q),(r).

A claim, or application, is defined as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).

The veteran was granted service connection for status post 
radical prostatectomy, erectile dysfunction, and post 
traumatic stress disorder with depressive disorder not 
otherwise specified in a February 2006 rating decision and 
assigned an effective date of May 4, 2005.  In June 2006, the 
veteran filed a statement expressing clear disagreement with 
the effective date assigned.  The Board finds that this 
statement can be considered a notice of disagreement with the 
February 2006 rating decision.  

Additionally, the veteran filed a document specifically 
designated a notice of disagreement in January 2007, within 
one year of the date the rating decision granting service 
connection was issued, following an October 2006 rating 
decision denying an earlier effective date.  Thus, although 
the RO treated it as such, the veteran's June 2006 statement 
is not a free standing claim for an earlier effective date 
and need not be denied on those grounds.  See Rudd v. 
Nicholson, 20 Vet. App. 296 (2006). 

The veteran has asserted that he first filed a claim for 
benefits in August 2003.  See Hearing Transcript at 5-6.  In 
support of this contention, the veteran has submitted a claim 
for service connection for prostate cancer based on exposure 
to herbicides signed August 20, 2003 and pointed to a VA Form 
21-22 Appointment of Veterans Service Organization as 
Claimant's Representative signed August 21, 2003 which is of 
record.  

Importantly, the August 20, 2003 claim has no date stamp 
indicating receipt by VA.  

Very importantly, the VA Form 21-22 was date stamped May 4, 
2005, the same date the veteran filed his informal claim for 
prostate disability and erectile dysfunction.  Such a record 
provides highly probative evidence against this claim, 
clearly indicating that while the veteran may have signed the 
appointment on August 21, 2003, it did not get to the VA 
until May 4, 2005.    

Based on the above, VA assigned an effective date of May 2005 
in this case because the veteran's May 2005 informal claim 
for a prostate disability was the first claim for entitlement 
to service connection they had of record.  The veteran did 
not claim service connection for post traumatic stress 
disorder until November 2005.  

The Board finds credible the veteran's assertion that he 
sought assistance from a veterans' service organization in 
August 2003 with the "intent" of filing a claim for 
benefits and believes that the veteran filled out all the 
necessary paperwork at that time.  However, the effective 
date of an evaluation and award of compensation based on 
direct service connection shall be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year of separation from 
active service; otherwise it shall be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(i)(2) (2007).

For purposes of granting an effective date, it does not 
matter when the veteran first completed the necessary 
paperwork to file his claim, only when that claim was filed 
with the VA.  Here, the preponderance of the evidence weighs 
against a finding that the veteran's claim for service 
connection was received by VA earlier than May 2005.  The 
August 2003 claim for prostate cancer the veteran has 
submitted as evidence has no date stamp indicating receipt by 
VA and the other piece of evidence only provides highly 
probative evidence against his own claim.  The veteran has 
not submitted any evidence that he filed a claim for PTSD 
prior to November 2005.  

While the veteran's representative implied, in his statements 
at the May 2008 hearing, that VA acknowledged receipt of the 
August 2003 VA Form 21-22 in August 2003, in fact that 
document has a date stamp of May 4, 2005.  See, e.g., Hearing 
Transcript at 5-6.  

Additional records provide evidence against these claims.  
The veteran's claim file also contains private medical 
records from 2003 that are dated stamped May 2005 and were 
provided to VA along with the veteran's May 2005 claim for 
prostate disability and erectile dysfunction.  There is no 
evidence of record (such as statements from the veteran or 
medical records date stamped in 2003 or 2004) that would 
suggest that the veteran filed a claim in August 2003.  The 
fact that all of these records are date stamped in May 2005 
provides highly probative evidence against these claims.  The 
record is very clear.

Beyond the above, a long line of case law establishes a 
presumption of regularity that government officials "have 
properly discharged their official duties."  United States 
v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); 
Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992); 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  This 
presumption of regularity in the administrative process may 
be rebutted by "clear evidence to the contrary."  Schoolman 
v. West, 12 Vet. App. 307, 310 (1999).  Unless rebutted by 
clear evidence to the contrary, VA is entitled to the benefit 
of this presumption.  Id.  The Court has specifically held 
that a statement by a claimant, standing alone, is not 
sufficient to rebut the presumption of regularity afforded VA 
operations.  Jones v. West, 12 Vet. App. 98, 100, 102 (1998).  

The presumption of regularity attaches to "all manner of VA 
processes and procedures."  See Woods v. Gober, 14 Vet. App. 
214, 220 (2000).  Thus, it follows that the presumption is 
applicable to the government processing of applications for 
benefits.  Absent clear evidence to the contrary, VA is 
entitled to the presumption that they properly date stamp and 
process each claim for benefits when it is received- not two 
years later.  Here, the veteran has failed to present clear 
evidence that his claim was received by VA in 2003, but lost 
or misplaced.  

Based on the above evidence, the Board concludes that VA did 
not receive an informal or formal claim for benefits from the 
veteran in August 2003.  Consequently, assignment of an 
earlier effective date is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the elements of the claim, 
including notice of what is required to establish service 
connection.  The veteran must also be informed that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The VCAA duty to notify, other than as to how VA assigns 
disability ratings and effective dates, was satisfied prior 
to the RO's rating decision by way of a letter sent to the 
veteran in November 2005 that informed him of what evidence 
was required to substantiate his claim and of the veteran's 
and VA's respective duties for obtaining evidence.  

In July 2006 the RO sent the veteran a letter explaining how 
VA assigns effective dates.  The letter also informed him of 
what evidence was required to substantiate his claims and of 
the veteran's and VA's respective duties for obtaining 
evidence.  

However, this notice was not provided to the veteran prior to 
the initial rating decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or a 
supplemental statement of the case, is sufficient to cure a 
timing defect).

Although the July 2006 letter was not sent before the initial 
RO decision in this matter, the Board finds that this error 
was not prejudicial to the veteran because the actions taken 
by VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the RO also readjudicated the case by way of 
another rating decision in October 2006 and a statement of 
the case issued in April 2007, after the notice was provided 
in July.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.

The Board also notes that the veteran was not provided with 
notice of how VA assigns disability ratings.  However, as the 
veteran's claims for service connection have been granted and 
he has not challenged the ratings assigned, the Board finds 
that the veteran has not been prejudiced by this error.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board, based on a review of the appellant's 
statements in this case, finds that the claimant has 
demonstrated an understanding of the evidentiary 
requirements, rebutting any presumption of prejudice.  As 
such, even if there were some type of problem with the notice 
provided by the RO, the Board finds that there have been no 
notice errors that have resulted in any prejudice to the 
appellant or affected the essential fairness of the 
adjudication. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service treatment records and personnel records.  The veteran 
was also afforded VA examinations in December 2005, January 
2006, and March 2007.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The veteran's appeal is denied.  


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


